Citation Nr: 0400735	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-00 483	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for scoliosis of the 
spine.

3.  Entitlement to service connection for a hiatal hernia 
with gastro esophageal reflux disease (GERD).

4.  Entitlement to service connection for degenerative 
arthritis.

5.  Entitlement to service connection for a psychiatric 
disorder, to include pain disorder.

6.  Entitlement to service connection for arthritis of the 
shoulders.

REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board

ATTORNEY FOR THE BOARD
L.J. Bakke, Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

For the reasons discussed below, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

The record shows that a hear murmur and scoliosis pre-existed 
service.  On VA examination in March 2001, no heart murmur 
was found and an electrocardiogram and echocardiogram were 
normal.  Hypertension was noted.  In February 2002, a private 
physician diagnosed hypertension and an irregular heartbeat. 

The veteran complained of back pain during service.  After 
service, various spinal conditions have been documented 
including degenerative disc disease, spondylolisthesis, and 
arthritis.  

Appellate review of the claims of service connection for a 
psychiatric disorder, including a pain disorder, a hiatal 
hernia and gastroesophageal reflux disease and arthritis of 
the shoulders is deferred pending the evidentiary development 
requested below. 

As there are factual questions regarding the different 
theories of entitlement, specifically, aggravation and 
secondary service connection, the case is REMANDED to the RO 
for the following:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent.  

2.  Obtain the veteran's service 
personnel file.

3.  Obtain all the medical records from 
the Jackson and Meridan VAMCs. 

4.  Ask the veteran to identify other VA 
and non-VA health care providers, not 
already of record, who have treated him 
since discharge from service.  If 
necessary assist the veteran in obtaining 
records not in the custody of VA or other 
Federal agencies.  If the veteran 
identifies other VA records obtain them. 

5.  When the above development has been 
completed, schedule the veteran for the 
following VA examinations.  The claims 
folder must be made available to each 
examiner for review before the 
examination.

a.  A cardiology examination to 
determine whether the pre-existing 
heart murmur, described 
contemporaneously as functional, and 
abnormal EKG, showing a right 
ventricular conduction delay, were 
aggravated by service.  The examiner 
is asked to express an opinion as to 
the following: Whether there was a 
permanent increase in the severity 
of the underlying preservice 
condition during service.  

b.  An orthopedic examination to 
determine whether the pre-existing 
scoliosis was aggravated by service.  
The examiner is asked to express an 
opinion as to the following: Whether 
there was a permanent increase in 
the severity of the underlying 
preservice condition during service. 

6.  After the development requested has 
been completed, adjudicate the claims.  
If any determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case. 

7.  If any disability is granted, 
schedule the veteran for a psychiatric 
examination in order to determine whether 
that veteran has a psychiatric disability 
due to service-connected disability. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




